DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Claim 139 was canceled.
Claims 112-115, 118, 122-124, 126, 127, 129, 130, 132, 133, and 136-138 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claims as amended on 1/24/2022 are supported by EP 16 000 861.1 and entitled to a priority date of 4/15/2016.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments overcame the rejections of record.  The anticipation and obviousness type .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 112-115, 118, 122-124, 126, 127, 129, 130, 132, 133, and 136-138 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635